[LOGO] BMT Investment Funds BMT Multi-Cap Fund BMTMX PROSPECTUS July 21, 2017 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 BMT MULTI-CAP FUND 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 5 PORTFOLIO HOLDINGS INFORMATION 8 MANAGEMENT OF THE FUND 9 SHAREHOLDER INFORMATION 10 TOOLS TO COMBAT FREQUENT TRANSACTIONS 17 DIVIDENDS AND DISTRIBUTIONS 18 TAX CONSEQUENCES 18 DISTRIBUTION OF FUND SHARES 19 FINANCIAL HIGHLIGHTS 20 PRIVACY NOTICE PN-1 SUMMARY SECTION BMT Multi-Cap Fund Investment Objective The BMT Multi-Cap Fund (the “Fund”) seeks to provide long-term capital appreciation combined with a moderate level of current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees None Other Expenses (1) 0.53% Total Annual Fund Operating Expenses 1.18% Less: Fee Waiver and Expense Reimbursement (2) (0.17)% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement 1.01% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. BMT Investment Advisers (the “Adviser”) has contractually agreed to waive its management fees and pay Fund expenses in order to ensure that Total Annual Fund Operating Expenses (excluding any acquired fund fees and expenses, taxes, interest, brokerage fees, certain insurance costs and extraordinary and non-routine expenses) do not exceed 1.00% of the average daily net assets of the Fund. Fees waived and expenses paid by the Adviser may be recouped by the Adviser for a period of threeyears following the time at which such fee waiver and expense payment was made, if such recoupment can be achieved without exceeding the expense limit in effect at the time the fee waiver and expense payment occurred and the expense limit in place at the time of recoupment. The Expense Limitation Agreement is indefinite in term and cannot be terminated through at least September 30, 2018. Thereafter, the agreement may be terminated at any time upon 60 days’ written notice by the Trust’s Board of Trustees (the “Board”) or the Adviser, with the consent of the Board. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Limitation Agreement only in the first year). Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies of the Fund Under normal market conditions, the Fund invests at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of publicly traded companies. The equity securities in which the Fund will seek to invest in include common stocks, preferred stocks, convertible securities and securities of other investment companies. BMT Investment Advisers (the “Adviser”) will select investments for the Fund which it believes are currently undervalued in the market. Securities are selected based on individual security fundamental analysis, with a disciplined approach to security valuation. The Adviser generally expects to have meaningful representation across the capitalization spectrum, and will typically select securities with market capitalizations of $500 million or higher. The Fund may invest up to 10% of its net assets in foreign securities, which include American Depositary Receipts (“ADRs”), U.S. dollar-denominated foreign securities purchased on a foreign exchange and securities of companies incorporated outside of the United States. The Fund may also invest up to 10% of its net assets in a wide range of fixed income securities of various maturities or durations. Fixed income securities in which the Fund may invest include investment grade debt securities and below investment grade debt securities (commonly known as “junk bonds” or “high yield bonds”). Principal Investment Risks As with all mutual funds, there is a risk that you could lose all or a portion of your investment in the Fund. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Set forth below are the principal investment risks thatcould affect the value of your investment: ● Management Risk. The Fund may not meet its investment objective or may underperform the market or other mutual funds with similar strategies if the Adviser cannot successfully implement the Fund’s investment strategies. ● Market Risk. The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. ● Equity Securities Risk. The equity securities held by the Fund may experience sudden, unpredictable drops in value or long periods of decline in value that could affect the value of the Fund’s shares and the total return on your investment. ● Large-Cap Company Risk. Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. ● Mid-Cap and Small-Cap Companies Risk . Investing in small and mid-cap companies may involve greater risk than is normally associated with investing in large-cap companies. Securities of small and mid-cap companies may be more volatile and less liquid than the securities of large-cap companies, and may have returns that vary substantially from the overall securities markets. ● Preferred Stock Risk . A preferred stock is a blend of the characteristics of a bond and common stock. It may offer a higher yield than common stock and has priority over common stock in equity ownership, but it does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited. Although the dividend on a preferred stock may be set at a fixed annual rate, in some circumstances it may be changed by the issuer. Preferred stock generally does not confer voting rights. 2 ● Foreign Securities Risk .Investments in securities of non-U.S. issuers involve risks not ordinarily associated with investments in securities and instruments of U.S. issuers, including risks relating to political, social and economic developments abroad, differences between U.S. and foreign regulatory and accounting requirements, tax risks, and market practices, as well as fluctuations in foreign currencies. ● ADR Risk.
